61 F.2d 1041 (1932)
UNION SOLVENTS CORPORATION, Defendant-Appellant,
v.
GUARANTY TRUST COMPANY OF NEW YORK, The Butacet Corporation, and Commercial Solvents Corporation, Plaintiffs-Appellees.
No. 4866.
Circuit Court of Appeals, Third Circuit.
December 6, 1932.
George Wharton Pepper, of Philadelphia, Pa., George I. Haight and M. K. Hobbs, both of Chicago, Ill., and Charles F. Curley, of Wilmington, Del., for appellant.
Merrell E. Clark, Maxwell Barus, and Philip C. Peck, all of New York City, and William G. Mahaffy, of Wilmington, Del., for appellee.
Before WOOLLEY, DAVIS, and THOMPSON, Circuit Judges.
PER CURIAM.
This is an appeal from a decree of the District Court holding valid and infringed claims 1 and 3 of United States patent No. 1,315,585, issued to Charles Weizmann on September 9, 1919, relating to the production of acetone and butyl alcohol through the fermentation of starchy bodies by means of certain bacteria.
Claim 3 is the broader, and reads as follows: "3. The process of producing acetone and butyl alcohol by the inoculation of a cereal composition with the herein described bacteria which are capable unaided of converting sterile fermentable cereals substantially into acetone and butyl alcohol."
The questions of the validity and infringement of the claims in suit are in issue. The defendant says that they are invalid, but that, even if valid, it does not infringe. The argument in support of these defenses was urged in the District Court, and was ably and forcibly presented here, but the careful and comprehensive opinion of the learned District Judge adequately answers these arguments and convinces us that the invention disclosed in the patent created a new and important commercial enterprise, and on his opinion the decree is affirmed.